Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  145540                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  DEVENDRA SHARMA, M.D.,                                                                                             Justices
          Plaintiff-Appellant,
  v                                                                SC: 145540
                                                                   COA: 303913
                                                                   Iosco CC: 09-005343-CZ
  ASCENSION HEALTH, INC., d/b/a ST.
  JOSEPH HEALTH SYSTEM, PATRICK
  MURTHA, MICHAEL WAGNER, and
  CLARENCE DAVID WRIGHT,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 12, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2012                   _________________________________________
           d1113                                                              Clerk